Exhibit 10.2

AMENDMENT NO. 1

TO THE

SECURITIES PURCHASE AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”), dated as of March 3, 2017, to the
Securities Purchase Agreement, dated as of February 16, 2017 (the “Agreement”),
by and among Gastar Exploration Inc., a Delaware corporation (the “Company”) and
each of the purchasers listed on Schedule I thereto (the “Purchasers”). The
Company and the Purchasers are each referred to individually as a “Party” and
are collectively referred to as the “Parties.”

R E C I T A L S

WHEREAS, the Parties desire to amend certain provisions of the Agreement
pursuant to Section 10.12 thereof, as more particularly set forth in this
Amendment.

A G R E E M E N T S

NOW, THEREFORE, in consideration of the mutual agreements set forth in the
Agreement and this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

AMENDMENT

1.1    Defined Terms; References. Unless otherwise specifically defined in this
Amendment, each term used herein that is defined in the Agreement has the
meaning assigned to such term in the Agreement, and each reference to a specific
Exhibit, Section or Article shall refer to the particular Exhibit, Section or
Article in the Agreement. Each reference to “hereof,” “hereunder,” “herein,”
“hereby” and each other similar reference contained in the Agreement shall
refer, from and after the date of this Amendment, to the Agreement as amended by
this Amendment.

1.2    Amendment to Section 1. The definition of “Beneficially Own,”
“Beneficially Owned,” or “Beneficial Ownership” set forth in Section 1 is hereby
amended and restated in its entirety as follows:

“ “Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act; provided, that for purposes of this Agreement the words
“within sixty days” in Rule 13d-3(d)(1)(i) shall not apply, to the effect that a
Person shall be deemed to be the beneficial owner of a security if that Person
has the right to acquire beneficial ownership of such security at any time;
provided further that, solely for purposes of Section 5.4(a), Section 5.4(f)(i)
and the last sentence of Section 5.4(f), Rule 13d-3(d)(1) shall not apply, to
the effect that a Person shall not be deemed to be the beneficial owner of a
security if that Person only has the right to acquire beneficial ownership of
such security.”



--------------------------------------------------------------------------------

1.3    Amendment of Section 5.4(a). Section 5.4(a) is hereby amended and
restated in its entirety as follows:

“Following the Closing, the Purchasers shall, collectively, have the right to
nominate, pursuant to the terms and subject to the conditions of this
Section 5.4, two nominees to the Board of Directors (the “Board Nominees”). Each
such nominee shall not be prohibited from serving as a director pursuant to any
applicable law (including, the Exchange Act and the Clayton Antitrust Act of
1914, as amended) or rule or regulation of the SEC or any national securities
exchange on which the Company’s Common Stock is listed or admitted to trading
(the “Qualification Requirement”); provided, that Messrs. Nathan Walton and
Ronald Scott (the initial Board Nominees) shall be deemed to satisfy such
Qualification Requirement. In addition, at least one such nominee shall satisfy
the independence requirements of the NYSE MKT or any other national securities
exchange on which the Company’s Common Stock is listed or admitted to trading
(other than for service on the audit committee), as determined in the good
faith, reasonable judgment of the Company. The Board of Directors and the
appropriate committees of the Board of Directors shall conduct the consideration
of the qualifications, suitability and independence of a Board Nominee, and make
any determinations with respect thereto, in a manner consistent with
considerations and determinations in respect of other members of the Board of
Directors. The Purchasers will take all necessary action to cause any nominee
for Board Nominee to make himself or herself reasonably available for
interviews, to consent to such reference and background checks or other
investigations and to provide such information (including information necessary
to determine the nominee’s independence status under various requirements and
institutional investor guidelines as well as information necessary to determine
any disclosure obligations of the Company) as the Board of Directors or its
Nominating and Governance Committee may reasonably request; provided, that in
each such case, all interviews, investigations and information are generally
required to be delivered to the Company by the outside directors of the Company.
Provided that the Board Nominees then meet the Qualification Requirement, the
Company shall nominate (x) each Board Nominee for re-election as director at the
end of each term of such Board Nominee in the event the Purchasers, together
with their Affiliated Entities, collectively, then Beneficially Own at least 15%
of the total outstanding voting power of the Voting Stock or (y) one Board
Nominee for re-election as director at the end of the term of such Board Nominee
in the event the Purchasers, together with their Affiliated Entities,
collectively, then Beneficially Own at least 5% but less than 15% of the total
outstanding voting power of the Voting Stock, in each case as part of the slate
proposed by the Company that is included in the proxy statement (or consent
solicitation or similar document) of the Company relating to the election of the
Board of Directors and will use its reasonable best efforts to cause the
election of such Board Nominee(s) to the Board of Directors (including providing
the same level of support as is provided for other nominees of the Company to
the Board of Directors). In the event that a Board Nominee ceases to be a member
of the Board of Directors and at such time another Board Nominee is still a
member of the Board of Directors, so long as the Purchasers, together with their
Affiliated Entities, collectively, Beneficially Own at least 15% of the total
outstanding voting power of the Voting Stock, the Purchasers may select another
person as a nominee for Board Nominee to fill the vacancy created thereby and,
if the Board of Directors determines that such nominee

 

2



--------------------------------------------------------------------------------

meets the Qualification Requirement, such nominee shall become a Board Nominee
and shall be appointed to fill such vacancy. In the event that a Board Nominee
ceases to be a member of the Board of Directors and at such time there are no
other Board Nominee on the Board of Directors, so long as the Purchasers,
together with their Affiliated Entities, collectively, Beneficially Own at least
5% of the total outstanding voting power of the Voting Stock, the Purchasers may
select another person as a nominee for Board Nominee to fill the vacancy created
thereby and, if the Board of Directors determines that such nominee meets the
Qualification Requirement, such nominee shall become a Board Nominee and shall
be appointed to fill such vacancy.”

1.4    Amendment of Section 5.4(f). Section 5.4(f) is hereby amended and
restated in its entirety as follows:

“All obligations of the Company pursuant to Sections 5.4(a), (b), (c) and
(e) shall terminate upon the first to occur of: (i) such time as the Purchasers,
together with their Affiliated Entities, collectively, do not Beneficially Own
at least 5% of the total outstanding voting power of the Voting Stock, (ii) the
Company sells all or substantially all of its consolidated assets to an
unaffiliated third party, (iii) any Person or “group” (as such term is used in
Section 13 of the Exchange Act) (other than the Purchasers or any “group”
including the Purchasers), directly or indirectly, obtains Beneficial Ownership
of 50% or more of the total outstanding voting power of the Voting Stock,
(iv) the Company participates in any merger, consolidation or similar
transaction unless immediately following the consummation of such transaction
the stockholders of the Company immediately prior to the consummation of such
transaction continue to hold (in substantially the same proportion as their
ownership of the Company’s Voting Stock immediately prior to the transaction)
more than 50% of all of the outstanding common stock or other securities
entitled to vote for the election of directors of the surviving or resulting
entity in such transaction or (v) the Purchasers irrevocably waive and terminate
all of its rights under this Section 5.4. In addition, the right of the
Purchasers to nominate two nominees to the Board of Directors pursuant to
Section 5.4(a) shall be reduced to one nominee at such time as the Purchasers,
together with their Affiliated Entities, collectively, do not Beneficially Own
at least 15% of the total outstanding voting power of the Voting Stock.”

1.5    Amendment of Exhibit A. The definition of “Requisite Stockholder
Approval” set forth in Section 1.01 of Exhibit A is hereby amended and restated
in its entirety as follows:

“ “Requisite Shareholder Approval” means any and all stockholder approvals that
would be required under the listing standards of The NYSE MKT to permit all
outstanding Notes to be converted into shares of Common Stock (assuming Physical
Settlement at the maximum Conversion Rate referred to in Section 5.07(A)).”

 

3



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

2.1    No Other Amendments; No Waiver of Rights. This Amendment is intended to
be, and shall be construed as, an amendment of the Agreement. Except as amended
by this Amendment, the Agreement shall remain unmodified and in full force and
effect. The Agreement, together with this Amendment, shall be read together and
have effect so far as practicable as though the provisions thereof and the
relevant provisions hereof are contained in one document. To the extent that the
terms and conditions of this Amendment conflict with the terms and conditions of
the Agreement, the terms and conditions of this Amendment shall control. This
Amendment shall not be construed as a waiver or amendment of any other provision
of the Agreement for any purpose, except as expressly set forth herein.

2.2    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION
OF ANY LAW OTHER THAN THE LAW OF THE STATE OF DELAWARE.

2.3    Counterparts. This Amendment may be executed and delivered (including by
.pdf, email or facsimile transmission) in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Parties, it being understood that all Parties need not sign the
same counterpart.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment as of the
date first above written.

 

  COMPANY:   GASTAR EXPLORATION INC. By:  

/s/ Michael A. Gerlich

Name:   Michael A. Gerlich Title:   Senior Vice President, Chief Financial
Officer and Corporate Secretary

 

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS: AF V ENERGY I AIV A1, L.P. AF V ENERGY I AIV A2, L.P. AF V ENERGY I
AIV A3, L.P. AF V ENERGY I AIV A4, L.P. AF V ENERGY I AIV A5, L.P. AF V ENERGY I
AIV A6, L.P. AF V ENERGY I AIV A7, L.P. AF V ENERGY I AIV A8, L.P. AF V ENERGY I
AIV A9, L.P. AF V ENERGY I AIV A10, L.P. AF V ENERGY I AIV A11, L.P. AF V ENERGY
I AIV A12, L.P.

AF V ENERGY I AIV A13, L.P.

AF V ENERGY I AIV B1, L.P.

 

By:   AF V ENERGY I AIV GP, L.P.,   as general partner By:  

/s/ Jesse Yanocha

Name:   Jesse Yanocha Title:   Authorized Signatory

 

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT